

116 HR 8726 IH: To designate the facility of the United States Postal Service located at 101 South Willowbrook Avenue in Compton, California, as the “PFC James Anderson, Jr., Post Office Building”.
U.S. House of Representatives
2020-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8726IN THE HOUSE OF REPRESENTATIVESNovember 5, 2020Ms. Barragán (for herself, Mr. DeSaulnier, Mr. Thompson of California, Mrs. Davis of California, Mr. Huffman, Mr. Swalwell of California, Ms. Lofgren, Mrs. Napolitano, Mr. Ted Lieu of California, Mr. Lowenthal, Mr. LaMalfa, Ms. Eshoo, Mr. Cárdenas, Ms. Lee of California, Mr. Cox of California, Mr. Khanna, Mr. Panetta, Mr. McClintock, Mr. Schiff, Mr. Garamendi, Ms. Judy Chu of California, Mr. Takano, Ms. Matsui, Mr. Cook, Mr. Sherman, Mrs. Torres of California, Ms. Speier, Ms. Sánchez, Ms. Bass, Mr. Costa, Mr. Carbajal, Mr. Bera, Mr. McNerney, Mr. Vargas, Mr. Peters, Mr. Correa, Ms. Roybal-Allard, Ms. Waters, Mr. Aguilar, Mr. Gomez, Mr. Harder of California, Mr. Cisneros, Ms. Brownley of California, Mr. Calvert, Mr. Levin of California, Mr. Rouda, Ms. Porter, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 101 South Willowbrook Avenue in Compton, California, as the PFC James Anderson, Jr., Post Office Building.1.PFC James Anderson, Jr., Post Office Building(a)DesignationThe facility of the United States Postal Service located at 101 South Willowbrook Avenue in Compton, California, shall be known and designated as the PFC James Anderson, Jr., Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the PFC James Anderson, Jr., Post Office Building.